Citation Nr: 0801189	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for C5-7 radiculopathy 
(left shoulder impingement), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1989 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

It appears that in a June 2007 statement, the veteran, 
through his representative, claims that his left hand and 
wrist (the veteran is left-handed) are additionally impaired 
secondary to his service-connected disability of cervical 
radiculopathy.  This matter is remanded to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran's last compensation and pension examination 
occurred in November 2004.  It appears that the claims file 
was not available for review by the examiner. The veteran, 
through his representative, contend that the veteran's 
condition has worsened and that a new examination is needed.  
In a November 2004 VA examination, the veteran claimed he was 
no longer able to write or lift anything heavy with his left 
hand and arm.

It is well-settled law that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 
134 (1994). The law presently provides that assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim. 38 U.S.C.A. § 5103A. 

In view of the veteran's claims, as well as the need to 
ascertain the extent of the veteran's disorder on his 
employability, a remand for further factual and medical 
development is required. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for his 
cervical (left shoulder impingement) 
disorder(s). The RO/AMC should then 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already in the 
claims file.  The RO/AMC should ensure 
that all VA medical treatment records 
are associated with the file.

2.	The veteran should be afforded 
appropriate VA examinations (orthopedic 
and/or neurological) to determine the 
veteran's current level of disability. 
The claims folder, and a copy of this 
remand, will be made available to each 
examiner for review in conjunction with 
the examinations, and the examiners 
must acknowledge receipt and review of 
these materials in any report generated 
as a result of this remand. The 
examiners must state the medical basis 
or bases for any opinions rendered. If 
the examiners are unable to so state 
without resort to speculation, he or 
she should so state. The RO/AMC should 
ensure that any clinical studies deemed 
necessary by the examiners or otherwise 
required are conducted.

The examiner(s) must respond to the 
following inquiries: 

a. Report the range of effective 
motion of the cervical spine. The 
examiner must state if there is any 
limitation of function and describe 
it in detail. The point at which 
pain begins during tests of motion 
should be identified. Whether there 
is any pain, weakened movement, 
excess fatigability or 
incoordination on movement, 
currently or historically, should be 
noted. The examiner is asked to 
describe whether pain significantly 
limits functional ability during 
flare-ups or when the cervical spine 
is used repeatedly. All functional 
losses caused by a service-connected 
cervical spine disability due to 
pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost 
beyond that shown clinically; 

b.  Report the nature and extent of 
any nerve impingement(s), 
particularly of the left shoulder, 
and the impact, if any, on the hand, 
wrist, and arm;

b. Report whether the veteran 
reports pain or other symptoms 
radiating to the extremities, the 
extent of these symptoms, and 
whether clinical testing confirms 
the etiological bases for such 
reports is the veteran's service-
connected disorder;
        
3.	The RO should take such additional 
development 
     	action as it deems proper with 
respect to the claim,  
including any other appropriate medical 
examinations and testing, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. In the event the 
veteran prevails as to his claim of an increased rating for 
C5-7 radiculopathy (left shoulder impingement), the RO should 
consider the ruling in Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability). 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examination(s) and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event 
that the veteran does not report for the examination(s), 
documentation should be obtained which shows that notice 
scheduling the examination(s) was sent to the last known 
address. It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



